     Case 1:20-mj-00837-RER Document 5 Filed 09/21/20 Page 1 of 7 PageID #: 31

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
DMP:MTK                                             271 Cadman Plaza East
                                                    Brooklyn, New York 11201



                                                    September 21, 2020

By ECF

The Honorable Roanne L. Mann
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Baimadajie Angwang
                      Magistrate Docket No. 20-837 (RLM)

Dear Judge Mann:

                Later today, the defendant Baimadajie Angwang (“Angwang”) is scheduled to
be arraigned before Your Honor in the above-referenced matter. The government
respectfully submits that the Court should enter a permanent order of detention because the
defendant presents a serious risk of flight. As set forth in more detail below, the defendant is
a member of the New York City Police Department (“NYPD”) and United States Army
Reserve (“USAR”) who has served as an intelligence asset to the New York-based consulate
of the People’s Republic of China (the “Consulate”). As the Court is aware, the Consulate is
inviolable under applicable international law. Furthermore, the defendant has significant
familial ties to the PRC and apparent access to substantial financial resources to aid his flight
from justice. 1

I.      Background

               The defendant is charged in a complaint with acting as an agent of the
government of the People’s Republic of China (“PRC”) without prior notification to the
Attorney General, in violation of Title 18, United States Code, Section 951; committing wire
fraud, in violation of Title 18, United States Code, Section 1343; making false statements, in


1
       Detailed herein is a proffer of the relevant facts and a discussion of the applicable law
pertaining to the pretrial detention of the defendant. See United States v. LaFontaine, 210
F.3d 125, 130-31 (2d Cir. 2000) (government entitled to proceed by proffer in detention
hearings).
  Case 1:20-mj-00837-RER Document 5 Filed 09/21/20 Page 2 of 7 PageID #: 32




violation of Title 18, United States Code, Section 1001; and obstructing an official
proceeding, in violation of Title 18, United States Code, Section 1512(c).

                As detailed in the complaint, Angwang, a naturalized United States citizen
who is currently serving in the USAR and is employed as an officer in the NYPD has, among
other things, (1) reported to the Consulate on the activities of ethnic Tibetans, and others, in
the New York metropolitan area, (2) spotted and assessed potential ethnic Tibetan
intelligence sources in the New York metropolitan area and beyond, (3) identified potential
threats to the PRC in the New York metropolitan area, and (4) provided Consulate officials
access to senior NYPD officials through invitations to official NYPD events. Importantly,
Angwang holds a “Secret” security clearance as a member of the USAR.

               Since prior to 2018 and through the present, Angwang has maintained a
relationship with at least two PRC officials stationed at the Consulate (hereinafter “PRC
Official-1” and “PRC Official-2,” respectively). PRC Official-2 is believed to have been
assigned to the “China Association for Preservation and Development of Tibetan Culture,” a
division of the PRC’s United Front Work Department (“UFWD”). This Department is
responsible for, among other things, neutralizing sources of potential opposition to the
policies and authority of the PRC. To achieve these goals abroad, the UFWD seeks to co-opt
ethnic Chinese individuals and communities living outside the PRC. UFWD officials often
meet with local association groups whose purpose is to, among other things, connect Chinese
emigrants from common geographic areas and ethnic backgrounds. The UFWD’s purpose in
meeting with these groups is to secure political, moral and financial support for the PRC and
to maintain control over potentially problematic groups, such as religious and ethnic
minorities.

              Recorded conversations have revealed that PRC Official-2 has been a
“handler” of Angwang; in other words, Angwang received tasks from, and reported back to,
PRC officials. From August 21, 2014, through August 11, 2017, Angwang called and texted
PRC Official-1’s cellular telephone on at least 53 occasions. From in or about and between
June 2018 through March 2020, Angwang called and texted PRC Official-2’s cellular
telephone on at least 55 occasions. Furthermore, Angwang has been observed entering the
Consulate on numerous occasions during these time periods.

               As detailed in the complaint, on numerous occasions, Angwang and PRC
Official-2 discussed Angwang’s successful recruitment as a PRC asset. For example,
Angwang stated: (1) “Let them [superiors in Beijing] know you have recruited one in the
police department”; (2) “but at least let them [PRC Official-2’s superiors] know, hey, you
have someone in the police here”; (3) “they [PRC Official-2’s superiors] should be happy . . .
because you have stretched your reach into the police.” Angwang and PRC Official-2 also
discussed how Angwang could “support [PRC Official-2’s] work.” Similarly, Angwang
asked PRC Official-2 for taskings and volunteered to assist PRC Official-2 by providing
information from NYPD systems.




                                               2
  Case 1:20-mj-00837-RER Document 5 Filed 09/21/20 Page 3 of 7 PageID #: 33




               In additional recorded conversations, Angwang discussed his desire to further
the goals and objectives of the PRC government. For example, Angwang stated that his
motivation to be promoted in the NYPD was to assist the PRC and bring “glory to China.” If
Angwang could not be promoted within the NYPD, he stated that “he might as well as be a
government employee in China.” Similarly, Angwang stated that one of his goals in inviting
PRC Official-2 to official NYPD events was to “raise our country’s soft power,” and offered
to provide information “whatever is worth money or not worth money to your side.”

               Angwang also provided PRC Official-2 with the names of Tibetan individuals
as well as groups of disenfranchised Tibetans for PRC Official-2 to recruit as potential
intelligence sources. One of these individuals was a Tibetan-American who had run for
public office in another state. PRC Official-2 instructed Angwang to “send” him the
information on this individual so that he could “see if other Tibetans know him.”
Furthermore, Angwang provided suggestions on the best methods of recruiting these
individuals. In response, PRC Official-2 directed Angwang to provide additional
information about these individuals and groups. Angwang also attended Tibetan community
meetings and reported back to PRC Official-2 on the substance of those meetings. In fact, in
one such communication, Angwang complained about having to attend a meeting at an
inconvenient location. Angwang wanted to give PRC Official-2 a “heads up” before not
attending, and PRC Official-2 instructed Angwang not to attend the meeting.

              At one point in Angwang’s relationship with PRC Official-2, Angwang was
asked by the NYPD to participate in an interview with a television station affiliated with the
Fulangong, a self-described anti-PRC group. PRC Official-2 instructed Angwang not to
conduct the interview. PRC Official-2 further provided Angwang with potential excuses to
provide the NYPD with as to why Angwang could not conduct the interview. There is no
record of Angwang conducting the interview.

               Angwang also provided PRC Official-2 with information about Chinese ethnic
minorities who likely harbored anti-PRC views and who presently worked for elected
officials in New York State. Angwang informed PRC Official-2 that these individuals may
“chant slogans” and “utter nonsense” against the PRC, causing “more work for you.”

               In addition to this conduct, Angwang, in connection with his service in the
USAR, has made material false statements on his SF-86C Questionnaire for National
Security Positions. Specifically, Angwang falsely denied that he had contacts with a foreign
government or its consulate, when he had done so as described above, and falsely denied that
he had close and continuing contacts with foreign nationals, including his family members
who live in the PRC, some of whom were affiliated with the People’s Liberation
Army. Accordingly, Angwang is also charged with committing wire fraud, making false
statements and obstructing an official proceeding, in violation of 18 U.S.C. §§ 1001, 1343,
and 1512.




                                               3
      Case 1:20-mj-00837-RER Document 5 Filed 09/21/20 Page 4 of 7 PageID #: 34




II.      Legal Standard

               Under the Bail Reform Act, Title 18, United States Code, Section 3141, et
seq., federal courts are empowered to order a defendant’s detention pending trial upon a
determination that the defendant is either a danger to the community or a risk of flight. See
18 U.S.C. § 3142(e) (a judicial officer “shall” order detention if “no condition or
combination of conditions would reasonably assure the appearance of the person as required
and the safety of any other person and the community”). A finding of risk of flight must be
supported by a preponderance of the evidence. See United States v. Jackson, 823 F.2d 4, 5
(2d Cir. 1987).

               In addition, the Bail Reform Act lists the following factors to be considered in
the detention analysis: (1) the nature and circumstances of the offenses charged; (2) the
weight of the evidence against the defendant; (3) the history and characteristics of the
defendant; and (4) the nature and seriousness of the danger to any person or the community
that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g). As discussed
below, these factors weigh heavily against pretrial release.

III.     The Court Should Enter a Permanent Order of Detention

               The investigation has revealed that the defendant enjoys access to significant
liquid financial assets, much of which are located in the PRC—the defendant’s place of birth.
Given the defendant’s sole employment as an NYPD officer, these large transactions, as
described below, are extremely unusual and suspicious. Additionally, the defendant has
significant familial and community ties to the PRC that make him a unique risk of flight. In
particular:

            • Angwang’s father is a retired member of the PRC’s People’s Liberation Army
              (“PLA”) and a PRC communist party member. Angwang’s brother is
              currently serving as a reservist in the PLA. Angwang’s mother is a retired
              government official and also a PRC communist party member. Notably,
              Angwang’s father, mother and brother reside in the PRC.

            • Angwang has significant financial ties with his family members and others in
              the PRC. For example, on or about April 20, 2016, Angwang wired $100,000
              from a U.S. bank account held in Angwang’s name to a PRC account held in
              the name of his brother. On or about May 18, 2016, Angwang wired $50,000
              from a different U.S. bank account held in his name to a PRC account held in
              the name of another individual. That these sums transferred from Angwang’s
              accounts in the United States are so large strongly suggests that Angwang has
              significant financial resources here that could be used to aid his flight.

            • Angwang has also received multiple substantial wire transfers from the PRC.
              For example, on or about May 23, 2016, a U.S. bank account held in
              Angwang’s name received $49,985 from an account held in the name of

                                               4
  Case 1:20-mj-00837-RER Document 5 Filed 09/21/20 Page 5 of 7 PageID #: 35




              Angwang’s brother in the PRC. Moreover, on or about January 29, 2014, a
              U.S. bank account jointly held in the name of Angwang and Angwang’s wife
              received separate credits of $50,000 and $20,000 from an account held in the
              name of an individual at the Bank of China in New York. The fact that
              Angwang has received such significant sums from individuals in the PRC also
              suggests that such funds would be available – to the extent he needed them –
              to aid his flight.

               Importantly, the manner in which Angwang obtained his U.S. citizenship
suggests that he committed a fraud on the United States, and therefore also points in favor of
detention. Angwang initially traveled to the United States on a cultural exchange visa.
Angwang ultimately overstayed a second visa and eventually sought asylum in the United
States on the basis that he had allegedly been arrested and tortured in the PRC due partly to
his Tibetan ethnicity. Yet, despite alleging torture and persecution at the hands of PRC
security officials, the government’s investigation has revealed that Angwang has traveled
back to the PRC on numerous occasion since his asylum application was granted. These are
not the actions of an individual who fears torture or persecution at the hands of the PRC, thus
showing that his U.S. citizenship was secured through false pretenses.

                Angwang has also requested special travel favors due to his relationship with
the Consulate. Indeed, Angwang referred to himself as a PRC asset when he lobbied PRC
Official-2 for an extended PRC travel visa. Angwang sought a 10-year visa on the basis that
“it’s hard to find people like us, the 100 percent type . . . so enthusiastic.” Angwang also
advised PRC Official-2 that the issuance of 10-year visas to certain Tibetans could be a
means to recruit intelligence assets. Given that Angwang considered himself the “100
percent type,” he is likely to use his access to PRC officials to seek assistance in fleeing
prosecution in the United States. Moreover, should the defendant enter the PRC Consulate
during any period of pretrial release, the government would be unable to cause him to return
for future court appearances because law enforcement agents are prohibited from entering
inviolable diplomatic facilities.

               As set forth below, the factors to be considered in the detention analysis show
that the defendant presents a substantial risk of flight if released on bond. Accordingly, the
Court should enter a permanent order of detention pending trial.

       A.     The Nature and Circumstances of the Offense Charged

                The charged offenses are extremely serious. The defendant is charged with
acting as an illegal agent of a foreign power, and acted for the benefit of the PRC in all the
ways set forth above. Moreover, while acting as an illegal agent of a foreign power,
Angwang maintained a “Secret” security clearance with the Department of Defense. As
discussed in the complaint, had USAR background investigators been aware of the full extent
of Angwang’s contact with foreign government officials, Angwang would not have been
permitted to maintain his Secret security clearance. Furthermore, if the USAR had been



                                               5
  Case 1:20-mj-00837-RER Document 5 Filed 09/21/20 Page 6 of 7 PageID #: 36




aware of the full extent of Angwang’s contacts with PRC Official-2, Angwang would have
been discharged from service in the USAR.

                In this case, Angwang faces a maximum sentence of 55 years’ imprisonment.
The prospect of a lengthy term of incarceration confirms the defendant’s status as a serious
risk of flight. Indeed, there is every reason to think that he will make efforts to flee from the
United States so that he can avoid the prospect of a lengthy prison term.
       B.      The Weight of the Evidence

               The evidence against the defendant includes, inter alia, (1) recorded
communications between Angwang and his PRC handler, (2) the testimony of individuals
who observed Angwang with his PRC handlers, (3) surveillance photographs of Angwang
entering and exiting the Consulate, (4) electronic communications between Angwang and
others demonstrating his strong ties to the PRC through his family members and other
individuals, known and unknown, (5) financial records demonstrating that Angwang has
access to large sums of money, including unusually large dollar value wire transfers to and
from the PRC. Accordingly, this factor weighs in favor of a finding that the defendant is a
flight risk.
       C.      The Defendant’s History and Characteristics

               The defendant’s history and characteristics also confirm that he presents a
substantial risk of flight. Indeed, the defendant, despite serving in unique positions of
authority in the United States, i.e., as a NYPD officer and a USAR non-commissioned
officer, has betrayed the sacred trust afforded to him by his country. He swore an oath to
serve and protect and to defend the United States, and has betrayed that oath through his acts
on behalf of the PRC. Indeed, given the defendant’s access to sensitive information as a
police officer and his “Secret” level security clearance as a soldier, this breach of trust is all
the more egregious.
                The defendant was born in the PRC and retains substantial familial ties to that
country, as well as access to untold wealth. The defendant has also frequently traveled to the
PRC. Moreover, since he faces a sentence of up to 55 years’ imprisonment, the defendant
has every incentive to flee. Were the defendant to flee the United States, he would have
access to considerable wealth to aid his flight and the United States would have limited
ability to recapture or extradite him. Notably, the United States does not have an extradition
treaty with the PRC. Moreover, the United States would not be able to recapture the
defendant were he to enter the PRC Mission or PRC Consulate—both of which are located in
Manhattan—during his pretrial release. Additionally, as discussed above, despite alleging
torture and persecution at the hands of PRC security officials, Angwang has traveled back to
the PRC on numerous occasion since his asylum application was granted, showing that he
has no problem committing a fraud against the United States.
              For all of these reasons, the government respectfully submits that the
defendant represents a serious risk of flight if released on bond.


                                                6
  Case 1:20-mj-00837-RER Document 5 Filed 09/21/20 Page 7 of 7 PageID #: 37




IV.    Conclusion

               For all of the foregoing reasons, the defendant should be detained pending
trial. The defendant is charged with extremely serious offenses, which carry a potential
sentence of 55 years’ imprisonment. The government respectfully submits that no condition
or combination of conditions will assure the defendant’s return to court, or his compliance
with the Court’s directives, and the Court should thus enter a permanent order of detention
pending trial.

                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:     /s/ Michael T. Keilty
                                                 Michael T. Keilty
                                                 Assistant U.S. Attorney
                                                 (718) 254-7000



cc:    Clerk of Court (RLM) (by ECF)
       Defense Counsel (by email)




                                             7
